Citation Nr: 0942488	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
right knee instability.  

2.	Entitlement to an increased rating for service-connected 
right knee arthritis.  
   

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from June 1975 to July 1978.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In December 2008, the Board 
remanded this matter for additional development.  

(It appears that the Veteran may have had additional right 
knee surgery, including a possible replacement, in May 2009.  
Accordingly, a rating change pursuant to 38 C.F.R. §§ 4.29, 
4.30 and Diagnostic Code 5055 may also be in order following 
that surgery. )  


FINDINGS OF FACT

1.	Prior to May 18, 2007, the Veteran had full range of 
motion in his right knee.

2.	Prior to May 18, 2007, the Veteran's right knee disorder 
was manifested by degenerative arthritis, and by mild 
instability.  

3.	On May 18, 2007, the Veteran underwent right knee 
patellofemoral replacement surgery.  

4.	From May 18, 2007 to July 1, 2008, the Veteran was rated 
as 100 percent disabled due to right knee replacement 
surgery.  

5.	On May 1, 2008, the Veteran underwent right knee 
arthroscopy surgery to repair a torn medial meniscus.  

6.	On May 19, 2009, the Veteran underwent a total revision of 
his right knee patellofemoral replacement surgery.  

7.	Since undergoing knee replacement surgery in May 2007, the 
Veteran's right knee disorder has manifested chronic 
residuals consisting of severe pain and weakness.  

8.	The medical evidence indicates that the Veteran continues 
to have mild instability in his right knee.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected right knee instability, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263 (2009).    

2.	Prior to May 18, 2007, the criteria for a rating in 
excess of 10 percent, for the Veteran's service-connected 
right knee arthritis, had not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).  

3.	Since July 1, 2008, the criteria for a 60 percent rating, 
for the Veteran's right knee replacement, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in January 
2004, March 2004, and January 2009.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the elements of his claims, and of the evidence necessary 
to substantiate his claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claims.  And VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA has not provided the Veteran with full notification 
regarding increased rating claims for knee replacement 
surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Nevertheless, the Board 
finds that proceeding with a final decision is appropriate 
here.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  The RO has 
provided the Veteran with complete notification regarding the 
other aspects of his increased rating claims here.  See 
38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5256-5263.  Following 
that notification, VA readjudicated the Veteran's claims in 
the July 2009 Supplemental Statement of the Case of record.  
See Mayfield, 444 F.3d 1328.  And with regard to the one 
aspect of his increased rating claim for which he has not 
received notification in compliance with Vazquez-Flores - 
i.e., the rating criteria under DC 5055 which pertains to 
rating of knee replacement surgery - the Board notes that the 
Veteran will receive the maximum rating awarded under that 
code provision.  See 38 C.F.R. § 4.71a, DC 5055.  Based on 
this background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

In April 1979, the Veteran was service connected for right 
knee instability, which was rated as 10 percent disabling.  
In September 1998, the Veteran was also service connected for 
right knee arthritis, rated as 10 percent disabling as well.  
See 38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5256-5263; VA Office 
of the General Counsel Precedent Opinion (VAOPGCPREC) 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  

In June 2003, the Veteran filed claims for increased ratings 
for his right knee disorders.  In the August 2004 rating 
decision on appeal, the RO denied his claims.   

During the pendency of the Veteran's appeal, the Veteran 
underwent right knee replacement surgery in May 2007.  In a 
June 2007 decision, the RO rated the Veteran as 100 percent 
disabled from the date of surgery until July 1, 2008.  See 
38 C.F.R. §§ 4.29, 4.30, 4.71a, DC 5055.  From July 1, 2008, 
the RO rated the Veteran as 30 percent disabled.  The Veteran 
continues to seek an increased rating here.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).  

In this decision, the Board will assess whether ratings in 
excess of 10 percent are warranted for the Veteran's right 
knee disorders from June 30, 2002 (one year prior to the June 
2003 claims for increase), and whether ratings in excess of 
30 and 10 percent are warranted from July 1, 2008.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2009).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And DC 5263 addresses genu recurvatum.    

The Board also notes that under DC 5003 traumatic arthritis 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).

And as the Veteran underwent knee replacement surgery, DC 
5055 is applicable here.  This provision provides for 30, 60, 
and 100 percent evaluations.  As the Veteran is currently 
rated 30 percent for his disorder, the Board will only 
address those applicable provisions that provide for a higher 
evaluation.  A 60 percent rating is warranted under DC 5055 
where the evidence shows chronic residuals, consisting of 
severely painful motion or weakness in the affected 
extremity.  And a 100 percent rating is warranted for one 
year following implantation of the prosthesis.  See 38 C.F.R. 
§ 4.71a, DC 5055.  

The medical evidence of record addressing the Veteran's knee 
disorders consists of VA medical treatment records, and VA 
compensation examination reports dated in August 2002, May 
2003, April 2004, June 2005, December 2008, and April 2009.  

As the Veteran has been awarded staged ratings for his 
disorders, due to his May 2007 knee replacement surgery, the 
Board will address the medical evidence separately below.  

	Prior to May 18, 2007

The medical evidence prior to the Veteran's May 2007 surgery 
consistently demonstrated that the Veteran had mild to 
moderate arthritis in his right knee, had pain, mild 
crepitation, swelling, mild effusion, and mild instability.  
But the evidence also indicated no muscle atrophy, range of 
motion between 0 degrees extension and at least 95 degrees 
flexion, and that there had been no functional loss due to 
the disorder.  

After reviewing the evidence vis a vis the DCs pertaining to 
knee disorders in the Ratings Schedule - i.e., DC 5256 to DC 
5263, and DCs 5003 and 5010, the Board finds ratings in 
excess of 10 percent unwarranted here prior to May 18, 2007.  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of at 
least recurrent moderate subluxation or moderate lateral 
instability.  None of the medical evidence indicates that the 
Veteran has subluxation, and the medical evidence indicates 
only mild instability.  In fact, the June 2005 VA examination 
report - the most recent prior to the May 2007 surgery - 
found the Veteran with no right knee instability.  Under DC 
5258, a 20 percent rating would be warranted for frequent 
episodes of locking, pain, and effusion caused by dislocated 
semilunar cartilage.  Though the evidence continued to 
indicate mild effusion, no evidence of record dated prior to 
May 2007 indicated dislocated cartilage.  Under DC 5259, the 
maximum rating is 10 percent so it is not an avenue to a 
higher rating in this matter.    

Diagnostic Code 5260 authorizes a rating of 20 percent for 
flexion limited to 30 degrees.  This rating is not warranted 
under this provision because the evidence prior to May 2007 
indicated flexion from 95 to 135 degrees.  Under DC 5261, a 
rating of 20 percent is authorized for extension limited to 
15 degrees.  This rating is unwarranted here because the 
medical evidence indicated full extension of 0 degrees.    

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  The Board found no 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as the record does not evidence genu 
recurvatum.  

As for DCs 5003 and 5010, the Board notes that these codes 
provide for a 10 percent rating where the Veteran has been 
diagnosed with traumatic arthritis and has some limitation of 
motion which is not compensable.  These provisions cannot 
form the basis for a higher rating prior to May 2007 because, 
as noted earlier, the Veteran was awarded a 10 percent rating 
for his right knee arthritis in the September 1998 rating 
decision of record.  

Based on this factual background, ratings in excess of 10 
percent are unwarranted prior to May 18, 2007.  

	Since July 1, 2008 

As indicated earlier, the Veteran was rated as 100 percent 
disabled for his right knee disorders from May 18, 2007 to 
July 1, 2008.  See 38 C.F.R. §§ 4.29, 4.71a, DC 5055.  Since 
July 1, 2008, the Veteran has been rated as 30 percent 
disabled for the knee replacement, and 10 percent disabled 
for the knee instability.    

The medical evidence dated after the May 2007 surgery 
consists of VA treatment records, and VA compensation 
examination reports dated in December 2008 and April 2009.  
This evidence shows that the Veteran has instability in his 
right knee, and that he has experienced chronic residuals of 
pain and weakness since his surgery.  

The December 2008 VA examiner (who mainly focused on the 
Veteran's left knee pursuant to a service connection claim 
for a left knee disorder ) noted the Veteran's post-surgical 
right knee difficulties such as subsequent surgeries due to 
chronic residuals (the Veteran underwent arthroscopic surgery 
in May 2008 for repair of a torn right meniscus).  The 
examiner noted the Veteran's use of a cane, and his 
complaints of pain and weakness in his right knee. 

The April 2009 VA examiner found the Veteran's knee with 
normal alignment, stable medial-lateral ligaments, and with 
range of motion of 0 to 110 degrees.  The examiner found no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  And the examiner noted 
minimal impairment of daily occupational activities as a 
result of the right knee disorders.  But this examiner also 
noted appreciable muscle atrophy around the right knee, noted 
the Veteran's complaints of constant dull pain and occasional 
sharp pain, noted additional right knee surgery in 2008, 
noted that the disorders limit the Veteran's activities, 
noted that his disorders require the use of pain medication, 
noted swelling, effusion, and tenderness around the patella, 
and noted loose anteroposterior movement.  And the examiner 
stated that the right knee "is still somewhat unstable."  

Furthermore, VA treatment records show that, after July 1, 
2008, the Veteran had muscle atrophy in his right thigh, that 
he had difficulty ambulating up and down stairs, and that he 
complained of severe and chronic pain in many medical records 
showing post-surgery treatment.  And VA treatment records 
show that, on May 18, 2009, the Veteran underwent a total 
revision of his right knee replacement surgery.  These 
records show that the Veteran's continuous complaints of 
severe pain following the May 2007 surgery reflected 
significant problems with the original right knee 
replacement.  

As the evidence of record indicates that the Veteran 
experienced chronic and severe residuals following the May 
2007 right knee replacement surgery - to include pain and 
weakness, arthroscopic surgery, and a total revision of the 
patellofemoral knee replacement - the Board finds a 60 
percent rating warranted here from July 1, 2008.  In finding 
this rating warranted, the Board has particularly considered 
the Veteran's repeated statements - noted in VA treatment 
records - of severe and chronic pain following surgery.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  But 
lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this matter, the Board finds that the pain and weakness 
described by the Veteran in his right knee are "observable" 
and not medical in nature.  And the Board finds his 
statements credible, not merely because he is competent to 
render them, but also because the objective medical evidence 
- showing treatment, pain medication administration, and 
surgeries - is consistent with them.  

Moreover, the Board continues to find a separate 10 percent 
rating warranted here for the mild instability noted in the 
April 2009 VA compensation examination report.  See 38 C.F.R. 
§ 4.71a, DC 5257.  But increased ratings - based on DCs 5256, 
and DC 5258 through DC 5263 - are not warranted here as the 
evidence does not indicate ankylosis, frequent locking and 
effusion into the right knee joint, malunion or nonunion of 
the tibia and fibula, genu recurvatum, flexion limited to 45 
degrees, or extension limited to 10 degrees (though no 
medical evidence of record shows range of motion measurements 
following the May 2009 total revision, the April 2009 VA 
examiner noted the Veteran's range of motion as 0 to 110 
degrees).      

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  The 
two assigned ratings here address the Veteran's documented 
symptomatology.  

In sum, the Board finds ratings in excess of 10 percent 
unwarranted for the Veteran's right knee disorders prior to 
May 18, 2007.  From July 1, 2008 - the date of termination of 
the 100 percent evaluation assigned under DC 5055 - the Board 
finds a 60 percent evaluation warranted for the right knee 
replacement and a 10 percent rating warranted for right knee 
instability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.	Entitlement to an increased rating for service-connected 
right knee instability is denied.      

2.	Entitlement to an increased rating for service-connected 
right knee arthritis is denied prior to May 18, 2007.  


	(CONTINUED ON NEXT PAGE)






3.	From July 1, 2008, a 60 percent rating is granted for the 
Veteran's service-connected right knee replacement, subject 
to regulations governing the payment of monetary awards.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


